UNITED STATED DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

CINTHIA THEVENIN, individually , and as wife of Edson
Thevenin, Decedent, and as Administratrix of the Estate of
Edson Thevenin, and as mother and natural guardian of Infant
N.T. and as mother and natural guardian of Infant Z.T.

DECLARATION
Plai“tiff’ Civil No. 1;16-€\/-1 1 15
-against- (/DJS)
CITY OF TROY, ET AL.,
Defendants.

 

Michael A. Brandi, an attorney duly admitted in the Federal District Court of the Noxthern
District of New York, affirms the following under penalty of perjury and pursuant to Section 1746
of Title 28 of the United States Code:

l. Your declarant is associated With the law firm of FitzGerald Morris Baker Firth,
P.C., attorneys for Defendants herein and is fully familiar with the facts and circumstances set
forth herein, based upon a review of the file maintained by this oft`lce.

2. This declaration is submitted in support of the Defendants’ opposition to the motion
of the New York State Ofi`ice of the Attomey General to quash a Subpoena in accordance with
Fed. R. Civ. P. 45.

STATEMENT OF FACTS

3. By Subpoena dated July 26, 2018, non-party New York State Ofiice of the Attorney
General (“NYSOAG”), through Assistant Attomey General Adrienne Kerwin, was commanded to
produce “any and all documents, photographs, video, or other materials, pertaining to the

investigation into the death of Edson Thevenin on April l7, 2016; and any and all communications

between the NYSOAG and Plaintiff/Plaintist Family/ Plaintiff’ s counsel; and any and all
communications between the NYSOAG and the Defendants.” g Subpoena to Produce
Documents, a copy of which is attached hereto as Exhibit “A”.

4. The July 26, 2018 Subpoena was served upon AAG Kerwin on July 27, 2018. §e_e
Afftdavit of Service a copy of which is attached hereto as Exhibit “B”.

5. Correspondence dated August 16, 2018, a copy of which is attached hereto as
Exhibit “C,” AAG Kerwin partially objected in writing to the Subpoena on behalf of the NYSOAG
“t0 the extent that it seeks documents and information related to the OAG investigation and Grand
Jury presentation that resulted in criminal charges against DA Abelove” because "the criminal
proceeding against DA Abelove is ongoing, and disclosure of confidential grand jury materials
would prejudice the OAG’s ability to prosecute its case.”

6. In the August 16, 2018 correspondence, AAG Kerwin also partially objected 10 the
subpoena to the extent it seeks the disclosure of email and memoranda between and among any
members of the NYSOAG on the purported ground that such material is protected from disclosure
as attorney work product, deliberative process materials, and/or material prepared in anticipation
of litigation. _S_e§ Exhibit C.

7. The correspondence dated August 24, 2018, a copy of which is attached hereto as
Exhibit “D,” AAG Kerwin provided a partial response to the July 26, 2018 subpoena on beha|l`ol`
the NYSOAG.

8. On August 28, 2018, via electronic correspondence to AAG Kerwin, a privilege log
was requested concerning any documents that may have been withheld concerning correspondence
and communications between the NYSOAG and Plaintiff or Plaintiff’s counsel as well as any

minutes relating to any meetings between Plaintiff, her counsel and members of the NYSOAG.

_Sg emails exchanged between August 23, 2018 and September 26, 2018, a copy of which attached
hereto as Exhibit “E.”

9. By Subpoena dated August 30, 2018, a copy of which is attached hereto as Exhibit
“F,” AAG Jennifer Sommers was commanded to appear to give testimony as well as produce
certain documents.

10. On September 25, 2018, via electronic correspondence to AAG Kerwin, a privilege
log was requested concerning any material responsive to the July 26, 2018, subpoena that may
have been withheld. E Exhibit “E”

l 1. On September 25, 2018, via electronic correspondence to AAG Kerwin, a privilege
log was again requested E emails exchanged on September 25, 2018, a copy of which is attached
hereto as Exhibit “G.”

12. On September 27, 2018, via electronic correspondence to AAG Kerwin, a privilege
log was again requested. g emails exchanged on September 27, 2018, a copy of which is attached
hereto as Exhibit “H.”

13. At no point has AAG Kerwin or anyone representing the NYSOAG produced a
privilege log relating to material being withheld on the basis of the privileges asserted in the August
16, 2018 letter as is required by Fed. R. Civ. P. 45 (d)(] )(D)(2)(A).

14. On July 27, 2018, AAG Paul Clyne testified at a deposition that after April 17,
2016, AAG Sommers would have been the AAG supervising the investigation of the Thevenin
incident. § Transcript of Deposition of Paul Clyne pp 19-20, a copy of which is attached hereto
as Exhibit “I.”

15. On July 26, 2018, OAG Investigator Ronald Enfield testified at a deposition that lie

believes that AAG Sommers was present at “a lot” of the meetings about the evidence and technical

parts of the Thevenin investigation §§ Transcript of Deposition of Ronald Enfield pp. 1 14-1 15,
a copy of which is attached hereto as Exhibit “J.”

16, Investigator Enfield further testified at his July 26, 2018 deposition that AAG
Sommers was present and spoke at a meeting with the Thevenin family prior to the release of the
OAG’s final report in which AAG Sommers discussed “in sum and substance” “this is why we
didn’t move forward with it” and that “[this is] the information we have, and these are the
reasons why” they weren’t going to move forward with “presenting charges against Randy
French.” § Transcript of Deposition of Ronald Enfield at p. 83, a copy of which is attached
hereto as Exhibit “K.”

17. Investigator Enfield further testified at his July 26, 2018 deposition that AAG
Sommers was present for at least a portion of a meeting with Phillip Gross at which his statement
was taken. E Deposition of Ronald Enfield at pp. 73-74, a copy of which is attached hereto as
Exhibit “L.”

18. Phillip Gross testified at his October 26, 2017 deposition that he met AAG
Sommers when he went to OAG Offices to give his witness statement and that she was present
when he gave his statement to the OAG. §_e§ Transcript of Deposition of Phillip Gross at pp. 71 -
73, a copy of which is attached hereto as Exhibit “M.”

19. OAG Investigator Mitchell Paurowski testified at his July 27, 2018 deposition that
AAG Sommers may have been present at a time when certain members of the OAG had the
opportunity to view the Thevenin vehicle and that after that viewing, a determination was made to
seek out professionals trained in traj ectory bullet plotting. § Transcript of Deposition of Mitchell

Paurowski at P. 36, a copy of which is attached hereto as Exhibit “N.”

20. Good faith efforts were made to resolve this issue prior to seeking judicial
intervention

21. The NYOAG, has not provided a privilege log. Rather, the NYOAG has merely
asserted, in conclusory fashion, that certain unidentified materials, otherwise responsive to the
subpoena, are being withheld from release as a result of being “protected from disclosure as
attorney work product, deliberative process materials, and/or material prepared in anticipation of
litigation.” § Exhibit C.

22. As further discussed in the Memorandum of Law submitted with this Declaration,
this Court should deny the Motion to Quash the August 30, 2018 subpoena and should deem
waived any privileges which were improperly asserted in the August 16, 2018 letter pursuant to
Rule 45.

WHEREFORE, Defendants respectfully request that the Court issue an Order denying the
Motion to Quash the August 30, 2018 subpoena and further, deeming any privileges asserted in
the August 16, 2018 letter waived and any material withheld pursuant to such privileges, released

in accordance with the subpoena and granting such further relief that the court deems just.

Michael A. Brandi, Esq.

Bar Roll #700481

FitzGerald Morris Baker Firth PC
Attomeys for Defendants

16 Pearl St.

Glens Falls, NY 12801

(518) 745-1400

Dated: October 18, 2018

